In the instant appeal it appears that each of the defendants was convicted of the crime of robbery. From the ensuing judgment, as well as from the order by which their motion for a new trial was denied, the defendants have appealed to this court.
It also appears that in a separate action, one Lemons and each of the defendants herein was convicted of the offense of driving an automobile without the consent of the owner so to do, etc.; and in that action all the defendants also appealed from the judgment rendered against them. [1] By stipulation of the several parties to the respective appeals, but one brief was filed in the two appeals — which brief dealt with the single contention on the part of all the appellants "that the verdict of the jury is contrary to the evidence". However, it is conceded that the evidence adduced by the prosecution on the trial of the action was sufficient to sustain the verdict and the judgment.
In the determination of the appeal wherein all the defendants were appellants, the reasons assigned by this court are applicable to the instant appeal. (See ante, p. 246 [19 P.2d 1000].)
It is ordered that the judgment and the order by which the motion for a new trial was denied be and they are affirmed.
Conrey, P.J., and York, J., concurred. *Page 250